Citation Nr: 0936138	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to recognition that a common 
law marriage existed between the appellant and the Veteran.

2.  Entitlement to recognition that a common law marriage 
existed between the appellant and the Veteran.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant, M.M., and V.M.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963 and from August 1965 to November 1968.  The 
Veteran died in September 1977.  The appellant is seeking 
recognition as the Veteran's widow for VA benefit purposes.

In August 2009, the appellant testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.

The issue of entitlement to recognition that a common law 
marriage existed between the appellant and the Veteran is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a February 1982 administrative decision, the RO 
determined that Veteran and the appellant did not have a 
valid common law marriage prior to the Veteran's death in 
September 1977.  The RO indicated in the decision that the 
parties did not live together continuously during that time 
and that there was no proof of a marital relationship.  The 
appellant did not initiate an appeal of that decision.

2.  Evidence added to the claims file since the February 1982 
RO decision suggests that the Veteran referred to the 
appellant as his wife following their divorce in April 1974 
and that the Veteran's son was unaware that his parents had 
ever divorced.


CONCLUSION OF LAW

Evidence submitted since the February 1982 administrative 
decision wherein the RO determined that a valid common law 
marriage did not exist between the Veteran and the appellant 
prior to the Veteran's death in April 1977 is new and 
material; thus, the claim may be reopened.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

As to the appellant's claim to reopen, that is granted below 
and is a full grant of the benefit sought on appeal.  With 
regard to the appellant's claim to be recognized as the 
common law spouse of the Veteran, that claim is being 
remanded and any failure in the duty to assist or duty to 
notify will be remedied on remand.




Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In February 1982, the RO determined that a valid common law 
marriage did not exist between the Veteran and the appellant 
prior to his death.  The decision indicated that the parties 
divorced in April 1974 and lived apart for much of the time 
between the divorce and the Veteran's death in September 
1977.  The RO indicated that there was no documentation that, 
after their divorce, the Veteran claimed the appellant as his 
wife.  As such, a common law marriage was not found.

Since the February 1982 RO decision, the appellant submitted 
a January 2005 written statement from the Veteran's friend, 
who indicated that the Veteran always referred to the 
appellant as his wife.  Also, in a January 2005 written 
statement, the appellant's babysitter indicated that she 
always knew the Veteran and the appellant to be a loving 
husband and wife.  Finally, the appellant's son testified in 
August 2009 that he did not know until the day of that 
hearing that his parents had ever divorced.

The Board finds that this evidence is new and material.  It 
relates to the unestablished fact of whether the appellant 
and the Veteran lived as husband and wife after their divorce 
in April 1974.  As such, the claim is reopened.  To that 
extent, the appellant's claim is granted.


ORDER

The application to reopen the claim of entitlement to 
recognition that a common law marriage existed between the 
appellant and the Veteran is granted.


REMAND

A review of the claims file shows that the appellant has not 
been provided with any notice consistent with the VCAA with 
regard to the claim on appeal.  Since a determination of the 
outcome of her claim is based upon the facts presented, the 
Board finds that a remand is necessary to provide her with 
such notice.

Accordingly, the case is REMANDED for the following action:

Provide the appellant with notice that is 
consistent with the VCAA and that 
addresses her claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


